

EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is made and entered into effective
as of the 13th day of December, 2007 (the “Effective Date”), by and between DIET
COFFEE, INC., a Delaware corporation (hereafter referred to as the "Company"),
and ADAM ENGEL (hereafter referred to as “Executive”). The Company and Executive
may sometimes hereafter be referred to singularly as a “Party” or collectively
as the “Parties.”


W I T N E S S E T H:


1. Employment and Duties of Executive


On the terms and subject to the conditions hereinafter set forth, and beginning
as of the Effective Date, the Company employs Executive as its President, Chief
Executive Officer, Chief Financial Officer, Treasurer and Secretary and the
Executive will serve as the Company’s employee in that position. Executive shall
also have such additional powers, authority, functions, duties, and
responsibilities as may be reasonably assigned to him, from time to time, by the
Board of Directors of the Company (the “Board”).


2. Place of Employment


The required duties of Executive under this Agreement shall be performed by
Executive at the Company’s current offices in the New York, New York and in New
Jersey after expiration of the current lease, and in such other place or places
to which Company may, from time to time, request Executive to travel in
connection with Executive’s duties under this Agreement.


3. Time to be Devoted to Contractual Duties of Executive


Executive shall give his best efforts and endeavors, on a full time basis, to
the discharge of his duties under this Agreement and shall not, at any time
during the Term (as defined in Agreement Paragraph 4), engage in any business
activity other than the business activities permitted or required hereunder, or
enter into the services of or be employed in any capacity or for any purpose by
any individual, firm, association, organization, partnership (general or
limited), corporation, limited liability company, or other party or legal entity
other than the Company (or any affiliate of the Company), on a fee or salary or
other compensatory basis, it being the intention of the Company and Executive
that the capacity in which Executive is hired by the Company under this
Agreement represents a full-time duty and responsibility. The foregoing shall
not be interpreted to (a) prohibit Executive from engaging in recreational,
charitable, religious, or community service activities outside the scope of
Executive’s employment under this Agreement, or from making passive investments
in businesses or enterprises, (b) prohibit Executive from holding stock or other
equity interests in a publicly traded entity (even if such entity is competitive
with the Company so long as such ownership does not exceed one percent (1%)); or
(c) prohibit Executive from taking part in a real estate ventures, so long as:
(i) such activities or investments, individually or in the aggregate, do not
interfere or require services on the part of Executive that interfere with
Executive’s performance of his duties and obligations under this Agreement; (ii)
such activities or investments do not involve or relate to any activities or
business in competition with the business of the Company or any affiliates of
the Company (except as provided in item (b) above), and (iii) Executive has
complied with Paragraph 10 of this Agreement with respect to each such activity
and investment.


 
1

--------------------------------------------------------------------------------

 
4. Term of Employment


The term of the Company’s employment of Executive shall be for a period of three
(3) years from the Effective Date (such period being referred to as the “Initial
Term”). After the expiration of the Initial Term, the employment of Executive
shall continue for successive three (3) month periods. The Initial Term plus any
period or periods of time during which the employment of Executive continues
with the Company after the expiration of the Initial Term is sometimes referred
to as the “Term.”


5. Compensation of Executive


A. (1) As compensation for the services and duties performed and to be performed
by Executive as provided in this Agreement, the Company agrees to pay Executive
a salary in the amount of ONE HUNDRED TWENTY THOUSAND DOLLARS ($120,000) per
annum (“Base Salary”), less applicable withholding, F.I.C.A., and other lawful
deductions, such salary to be payable semi-monthly, in equal installments, in
arrears, and otherwise in accordance with the Company’s payroll policies in
effect from time to time. The Board will review Executive's compensation
annually to consider possible upward adjustments (it being agreed that the base
salary shall not be reduced during the Initial Term).
 
(2) The Company may pay all or part of the Executive’s Base Salary in shares
(the “Shares”) of the Company’s Common Stock on the terms and conditions set
forth herein. The number of Shares to be issued shall be calculated by dividing
the amount of the Fee due and owing by the average of the Per Share Market
Values during the three (3) Trading Days immediately preceding the date on which
the payment is due. The Shares shall be issued in the form of a stock award
under the Company’s 2007 Stock Incentive Plan No. 2 (or successor plan) and will
be registered as set forth under Section 5.A.(3) below; provided, however, that
Consultant shall have established and adopted a Rule 10b5-1 sales agreement and
plan in relation to the sale of such shares in substantially the form attached
hereto as Exhibit “B” and shall sell the shares pursuant to the 10b5-1 plan. For
the purposes of this Section 5.A.(2), “Per Share Market Value” means on any
particular date (a) the closing bid price per share of Common Stock on such date
on the OTC Bulletin Board or on such subsequent market on which the shares of
Common Stock are then listed or quoted, or if there is no such price on such
date, then the closing bid price on the OTC Bulletin Board or on such subsequent
market on the date nearest preceding such date, or (b) if the shares of Common
Stock are not then listed or quoted on the OTC Bulletin Board or a subsequent
Market, the closing bid price for a share of Common Stock in the
over-the-counter market, as reported by the National Quotation Bureau
Incorporated or similar organization or agency succeeding to its functions of
reporting prices) at the close of business on such date, or (c) if the shares of
Common Stock are not then reported by the National Quotation Bureau Incorporated
(or similar organization or agency succeeding to its functions of reporting
prices), then the average of the “Pink Sheet” quotes for the relevant payment
period, as determined in good faith by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(3) As soon as practicable, following the execution of this Agreement, the
Company will set aside, out of its existing stock compensation plan(s), the
Shares and register such Shares on a Form S-8 or other applicable registration
statement, which the Company agrees to file, if not already filed, with the
Securities and Exchange Commission (the “Commission”) as soon as practicable
after the date hereof.
 
(4) In the event that this Agreement is terminated for “cause” (as defined in
Section 7.A.(b)), the Company shall have the right, but not the obligation, to
rescind the issuance of the Shares and place a stop-transfer order with the
Company’s transfer agent with respect to the certificate representing the
Shares. In the event that Executive has disposed of any of the Shares prior to
such termination for “cause,” the Executive shall purchase in the open market
the number of shares of the Company’s common stock so disposed and return such
shares to the Company, along with any Shares not so disposed, for cancellation.
 
B. Executive may also receive bonuses, from time to time, in the discretion of
the Board, depending upon Executive’s performance and achievement of specific
goals, and upon the profitability of the Company, which bonuses may be payable
in cash, options, and common stock, in the discretion of the Board.


C. (1) On or as soon as practicable after the date of this Agreement, the
Company’s Board of Directors shall grant Executive options to purchase a total
of 3,600,000 shares of Company’s Common Stock (the “Options”), with an exercise
price of $.01(which price shall not be less than 85% of the Fair Market Value
(as defined in the Plan)) of the Company’s Common Stock on the date of grant.
The Options shall be granted under the Company’s 2007 Stock Incentive Plan No. 2
(the “Plan”) and shall be subject to the terms and conditions of the Plan. In
the event that any provision of this Agreement respecting the Options shall
conflict with the terms of the Plan, however, the terms of this Agreement shall
control. The Options shall be incentive stock options, within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), to
the extent permitted by law, and shall have a 5-year term. The Options shall
become vested and exercisable over a 3-year schedule, with 100,000 shares
vesting during each month of the Executive’s employment provided that the
Executive remains in the employ of the Company continuously through the
applicable vesting date; provided, however, that the Options shall vest
immediately upon a Change of Control (as defined below) of the Company.


(2) For purposes of this Agreement, “Change in Control” means the occurrence of
any of the following after the date of this Agreement with respect to the
Company: (A) the acquisition (other than from the Company) in one or a series of
transactions by any Person, as defined in this Section 5.D.(2), of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 40% or more of (1) the then
outstanding shares of the securities of the Company, or (2) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Stock”); (B) the
closing of a sale or other conveyance of all or substantially all of the assets
of the Company; (C) the effective time of any merger, share exchange,
consolidation, or other business combination of the Company if immediately after
such transaction persons who hold a majority of the outstanding voting
securities entitled to vote generally in the election of directors of the
surviving entity (or the entity owning 100% of such surviving entity) are not
persons who, immediately prior to such transaction, held the Company Voting
Stock; or (D) the execution and delivery by the Company of an agreement
providing for any of the transactions described in paragraphs (A), (B) or (C) of
this Section 5.C.(2), provided that such transaction does in fact occur. For
purposes of this Section 5.C.(2) a “Person” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than: employee benefit plans sponsored
or maintained by the Company and corporations or other entities controlled by
the Company.


 
3

--------------------------------------------------------------------------------

 
D. Executive shall be authorized to incur, and shall be entitled to receive
prompt reimbursement for, all reasonable expenses incurred by Executive in (i)
setting up the Company’s office in its New Jersey location upon expiration of
the lease for the New York office and (ii) performing his duties and carrying
out the responsibilities hereunder, including business meals, entertainment, and
travel expenses, provided that Executive complies with all of the applicable
policies, practices and procedures of the Company related to the submission of
expense reports, receipts, or similar documentation of those expenses. The
Company shall either pay directly, or reimburse Executive for such expenses in
accordance with Company policies.


E. In addition to the amounts set forth above, Executive shall have the option
to participate in any salary deferral, 401(k), SEP, or savings plan or other
similar plan which the Company or its successors or assigns makes available to
its employees. Executive shall be required to comply with the conditions
attendant to coverage by such plans and shall comply with and be entitled to
benefits only in accordance with the terms and conditions of such plans as they
may be amended from time to time.


F. During the Term, Executive shall be entitled to four (4) weeks of annual
vacation time per calendar year determined in accordance with the vacation
policies of the Company from time to time in effect. To the extent that
Executive does not utilize the full amount of vacation time allotted in any
given calendar year, Executive will receive a cash payment within 30 days of the
end of such calendar year for any used vacation time. Such cash payment will be
calculated based upon Executive’s Base Salary for the calendar year in which
such unused vacation time occurred.


G. No additional compensation (above the compensation referred to in this
Paragraph 5) shall be due or payable by Company to Executive under this
Agreement, but nothing in this Agreement shall prohibit the Company from paying
Executive any additional amount as a bonus or otherwise, as the Company may
determine from time to time.


6.  Covenants, Representations, and Warranties of Executive


A. Executive covenants, agrees, and promises that during the Term: (a) except as
permitted under this Agreement, Executive will not engage, directly or
indirectly, in any business other than the business of the Company, except at
the direction of or with the prior written approval of the Company;
(b) Executive will truthfully and accurately make, maintain, and preserve all
records and reports that the Company may from time to time request or require;
(c) Executive will fully account for all money, records, goods, wares,
merchandise, and other property belonging to the Company and/or to the Company’s
clients of which Executive has custody, and will pay over and/or deliver same
promptly whenever and however Executive may be directed to do so; (d) Executive
will (i) make reasonable efforts to obey all rules, regulations, and special
instructions applicable to him and (ii) be loyal and faithful to the Company at
all times; and (e) Executive agrees that upon termination of his employment
under this Agreement for any reason he will immediately surrender and turn over
to the Company all books, records, forms, mailing lists, client lists, potential
client lists, specifications, formulae, data, processes, papers, and writings
related to the Company’s business and all other property belonging to the
Company together with, except as hereinafter set forth, all copies of the items
mentioned in this Agreement Paragraph 6.A., it being understood and agreed that
the same are the Company’s sole property.


 
4

--------------------------------------------------------------------------------

 
B. Executive hereby represents and warrants to Company that (a) Executive is
experienced in the subject matter of this Agreement and fully competent to
exercise and discharge his duties and obligations under this Agreement, and (b)
the execution of this Agreement by Executive does not violate the terms or
conditions of any prior employment agreements to which Executive has been a
party, and at the time of execution of this Agreement, Executive is not a party
to any other employment or consulting agreement and any other employment
agreement between the Executive, on the one hand, and the Company (and/or its
affiliates), is terminated and the Company (and/or its affiliates) is (are)
released from all obligations thereunder.


7. Termination


A. The employment of Executive may be terminated upon the occurrence of any one
of the following events:


(a) Business Reason. The Company may, at its election, and for any reason (i.e.,
any lawful reason other than Cause) and effective immediately (or such longer
period as determined by the Company in its sole discretion), terminate
Executive’s employment upon written notice to Executive. Executive, effective no
less than thirty (30) days after written notice thereof to the Company, may
resign his employment with the Company. A resignation for “Good Reason” shall
mean a resignation of your employment within sixty (60) days of the occurrence
of any of the following events: (i) without your written consent, a material
reduction of your duties, position or responsibilities; (ii) without your
written consent, a significant reduction by the Company in your base salary as
in effect immediately prior to such reduction; or (iii) without your written
consent, a requirement that you relocate your office to a location more than
seventy (70) miles from its then-current location. A resignation of your
employment for any other reason or in any other circumstances will be a
resignation “Without Good Reason.”


 
5

--------------------------------------------------------------------------------

 
(b) With Cause. The Company may, upon written notice effective immediately,
terminate the employment of Executive at any time during the Term for “Cause.”
For purposes of this Agreement, “Cause” shall mean the following: (i) if
Executive should be convicted of or pleads nolo contendre to any felony offense
or to a crime of moral turpitude (whether or not a felony); (ii) if Executive
should be unable or incapable of performing the essential functions of his job
position for a period of thirty (30) consecutive days in any twelve (12) month
period, or one hundred twenty (120) days during any twelve (12) month period,
whether or not such days are consecutive (as used herein, “unable or incapable
of performing essential job functions” shall mean the inability of Executive, on
account of a mental, physical, or other condition, to perform his essential job
functions as determined by at least two of three medical physicians or by
agreement of the Company and Executive or his designee (if the determination is
to be made by medical physicians, the Executive or his designee shall appoint
one such physician, the Company shall appoint one, and the two so appointed
shall appoint the third medical physician)); (iii) if Executive should
(1) misappropriate funds or property of the Company, or of any affiliate of the
Company, (2) secure or attempt to secure personally any profit in connection
with any transaction entered into on behalf of the Company or of any affiliate
of the Company, or (3) make any material misrepresentation to the Company or any
affiliate of the Company; (iv) if Executive fails to comply with any of his
duties and obligations under this Agreement and such failure continues for
fifteen (15) days after written notice to Executive from the Company of such
failure; (v) if Executive fails to comply with the Conflict of Interest
Guidelines attached as Exhibit “A” to this Agreement, and such failure continues
for five (5) days after notice to Executive; (vi) if Executive shall give notice
of resignation under Paragraph 7.A(a); or (vii) if Executive commits an act
involving dishonesty, theft, or conduct that one could reasonably expect to
impair or injure the reputation of, or harm, the Company or any affiliate of the
Company.


(c) Death of Executive. This Agreement will terminate automatically on the death
of the Executive.


B. In the event of the termination of the employment of Executive, Executive
shall be entitled to compensation under Paragraph 5.A earned by him prior to the
date of termination as provided herein. Additionally, if during the Initial
Term, the Executive resigns with good reason or the Company terminates
Executive’s employment with the Company for any reason other than under
Paragraph 7.A(b)(i), 7.A.(b)(iii), 7.A.(b)(iv), 7.A.(b)(v), or 7.A.(b)(vii) or
if during the Initial Term, Executive’s employment with the Company is
terminated due to Executive’s death under Paragraph 7.A(c), then Executive (or
his estate, as applicable) shall be entitled to and shall receive, as his or its
sole and exclusive remedy (Executive hereby waiving all other rights or remedies
in the event of such a termination), a severance payment equal to six (6)
months’ of Executive’s base salary (computed using the annual compensation then
payable to Executive under Paragraph 5.A) for six (6) months, which shall be
paid monthly following the termination of employment for the balance of the
Initial Term. Additionally, in the event the Company terminates Executive’s
employment under Paragraph 7.A(a) hereof, the duration of Executive’s covenants
under Paragraph 10 hereof shall last until the expiration of six (6) months from
the date of such termination (however, the Company may extend the duration of
such covenant to up to twelve (12) months from the date of such termination by
increasing the severance payment payable to Executive under the immediately
preceding sentence to up to twelve (12) month’s base salary - but the Company
shall be under no obligation to do so). If: (i) Executive resigns from his
employment with the Company under Paragraph 7.A(a) at any time; or (ii) during
the Initial Term, the Company terminates the employment of Executive pursuant to
Paragraph 7.A(b)(i), 7.A(b)(iii), 7.A(b)(iv), 7.A(b)(v), 7.A(b)(vi), or
7.A(b)(vii); or (iii) subsequent to the Initial Term, the Company terminates the
employment of Executive pursuant to any provision of Paragraph 7.A(b); or (iv)
subsequent to the Initial Term, Executive’s employment with the Company is
terminated due to Executive’s death under Paragraph 7.A(c), then the Company
shall have the obligation to pay to Executive all amounts earned under
Paragraph 5.A prior to the termination of employment, but the Company shall have
no obligation to pay Executive any amount otherwise coming due and payable under
this Agreement after the date of such termination and Executive shall be
entitled to no other or further compensation as of the date of termination of
his employment or thereafter. Additionally, if, after the Initial Term, the
Company (but not Executive) terminates Executive’s employment under
Paragraph 7.A(a) or Paragraph 7.A.(b)(ii), Executive shall be entitled, as his
sole and exclusive remedy (Executive hereby waiving all other rights or remedies
in the event of such a termination) a severance payment equal to six (6) month’s
salary (based on the annual compensation payable to Executive under
Paragraph 5.A), which shall be paid monthly for six (6) months following the
termination of employment; provided, however, if Executive becomes employed or
otherwise earns income from sources other than the Company during such six (6)
month period, then the Company’s obligation to pay such severance payment shall
be reduced dollar for dollar by each dollar received by Executive during such
six (6) month period.


 
6

--------------------------------------------------------------------------------

 
C. If your employment with the Company is terminated by the Company “Without
Cause” (as defined herein) or if you resign “With Good Reason” you shall be
entitled to the same level of health (i.e. medical, vision and dental) coverage
and benefits as in effect for you on the day immediately preceding the day of
termination of employment; provided, however that (A) you constitute a qualified
beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue Code of
1986, as amended; and (B) you elect continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA. The Company shall continue
to provide you with such health coverage until the earlier of (i) the date you
are no longer eligible to receive continuation coverage pursuant to COBRA, or
(ii) twelve (12) months from the termination date.


8. Confidential Information; Ideas


A.  The Company promises that it will give Executive access to some or all of
its Confidential Information (as defined in this Paragraph 8.A.) during his
employment under this Agreement, including, without limitation, certain trade
secrets, know-how, mailing lists, clients lists, potential client lists,
employee records, and other sensitive, proprietary, or confidential information
and knowledge concerning the business of the Company, and/or affiliates of the
Company (hereafter collectively referred to as “Confidential Information”) which
the Company desires to protect. Executive understands that such Information is
sensitive, proprietary, or confidential, and he agrees that he will not, at any
time (and whether during or after Executive’s employment with the Company),
reveal such Confidential Information to anyone outside the Company. The term
“Confidential Information,” as used in this Agreement, shall not include
information that (a) is already known to Executive from sources other than the
Company; (b) is or becomes generally available to the public other than as a
result of a disclosure by Executive; (c) is disclosed to Executive by a person
or entity who is not bound by any agreement regarding the confidential nature of
such information; or (d) is required to be disclosed by law or by regulatory or
judicial process. The provisions of this Paragraph 8 shall survive any
termination or expiration of this Agreement, and the termination of Executive’s
employment with the Company (for whatever cause or reason).


 
7

--------------------------------------------------------------------------------

 
B. Executive agrees that all ideas, improvements, inventions, discoveries,
systems, techniques, formulas, devices, methods, processes, programs, designs,
models, prototypes, copyrightable works, mask works, trademarks, service marks,
trade dress, software programs, hardware improvements, business slogans, and
other things of value conceived, reduced to practice or made or learned by
Executive, either alone or with others, while employed by the Company and for
twelve (12) months thereafter that relate to the Company's business and/or the
business of affiliates of the Company (hereinafter collectively referred to as
the "Ideas") belong to and shall remain the sole and exclusive property of the
Company forever. Further, Executive agrees to promptly and fully disclose to the
Company’s President such Ideas in writing. In addition, Executive agrees,
without additional compensation, to cooperate and do any and all lawful things
requested by Company necessary or useful to ensure that the ownership by the
Company of such Ideas is protected. This cooperation includes, but is not
limited to, executing all documents required by the Company, and otherwise
assisting Company to vest title of such Ideas in Company and to obtain, maintain
and enforce for Company’s benefit, any patents, copyrights, mask work
registration, trade and service mark registrations, or other legal protection
for any Ideas in any and all countries, during or after employment with Company.
Executive will continue to assist Company as provided in the preceding sentence
even after termination of Executive’s employment with Company, but Company shall
compensate Executive at a reasonable rate after his termination for the time
actually spent by Executive in response to a written request by Company. If
Company is unable for any reason to secure Executive's signature on any document
needed in connection with the actions specified in the preceding paragraph,
Executive hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Executive's agent and attorney-in-fact to act
for and on Executive's behalf to execute, verify, and file any such documents
and to do all other lawfully permitted acts to further the purposes of the
preceding paragraph with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Company any and all claims,
of whatever nature, which Executive has or may have later for infringement of
any proprietary rights assigned by Executive to Company. Executive hereby
assigns to the Company all of Executive’s right, title, and interest in and to
all such Ideas and all patents, trademarks, copyrights, other registrations, and
applications which may be obtained as a result of the Ideas, throughout the
United States and all foreign countries. Executive agrees that no Ideas shall be
regarded as having been conceived, reduced to practice, made, or learned by
Executive prior to Executive's employment. Executive's obligations under this
Agreement shall continue after his termination of employment with the Company.
This Agreement shall inure to the benefit of Company, its successors (including
by merger) and assigns, and is binding upon the assigns, executors, and
administrators and other legal representatives of Executive.


9. Arbitration


A. If any dispute between the Company and Executive arises out of or is related
to this Agreement, Executive’s employment, or Executive’s separation from
employment with Company for any reason, and the parties to this Agreement cannot
resolve the dispute, the Company and Executive shall submit the dispute to final
and binding arbitration. The arbitration shall be conducted in accordance with
the American Arbitration Association’s (“AAA”) National Rules for the Resolution
of Employment Disputes (“Rules”). If the parties cannot agree to an arbitrator,
an arbitrator will be selected through the AAA’s standard procedures and Rules.
Company and Executive shall share the costs of arbitration, unless the
arbitrator rules otherwise. Company and Executive agree that the arbitration
shall be held in New York, New York.  Arbitration of the parties’ disputes is
mandatory, and in lieu of any and all civil causes of action or lawsuits either
party may have against the other arising out of or related to this Agreement,
Executive’s employment, or Executive’s separation from employment with Company,
with the exception that Company alone may seek a temporary restraining order and
temporary injunctive relief in a court to enforce the protective covenants as
provided in this Agreement (Paragraph 10.C). Executive acknowledges that by
agreeing to this provision, he knowingly and voluntarily waives any right he may
have to a jury trial based on any claims he has, had, or may have against the
Company, including any right to a jury trial under any local, municipal, state
or federal law including, without limitation, claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Section 1981, the Americans With
Disabilities Act of 1990, the Age Discrimination In Employment Act of 1967, the
Family Medical Leave Act, the Sarbanes-Oxley Act, the Older Workers Benefit
Protection Act, the Texas Commission on Human Rights Act, claims of harassment,
discrimination or wrongful termination, and any other statutory or common law
claims.


 
8

--------------------------------------------------------------------------------

 
B. Before the arbitration hearing is conducted, the arbitrator shall have the
authority to consider and grant a motion to dismiss and motion for summary
judgment by applying the standards governing these motions under Federal Rules
of Civil Procedure 12 and 56. The arbitrator shall issue a written decision and
award, which shall explain the basis of the decision. The decision and award
shall be exclusive, final, and binding on both Executive and the Company, and
all heirs, executors, administrators, successors, and assigns.


C. Both Executive and the Company understand that, by agreeing to arbitration,
they are agreeing to substitute one legitimate dispute resolution forum
(arbitration) for another (litigation), and thereby are waiving the right to
have disputes resolved in court


10. Restrictive Covenants


A. As an inducement for Company’s agreement to employ Executive, to provide
Executive with trade secrets and other Confidential Information, and to enter
into this Agreement, Executive hereby agrees that during the Term, and for a
period of twenty-four (24) full calendar months after (i) the expiration of the
Term (as the same may be extended) or (ii) the termination of Executive’s
employment with the Company for whatever reason or cause (whichever may occur
later), or for the maximum period of time permitted by law, whichever is less,
Executive shall not, whether for profit or not, whether on his own behalf or on
behalf of any person or firm in any capacity whatsoever, engage in the
"Prohibited Activity" (as hereinafter defined) within the "Relevant Geographical
Area" (as hereinafter defined). Serving as a partner, member, trustee, receiver,
custodian, manager, stockholder, officer, director, owner, joint venturer,
associate, employee, consultant, adviser or in any other capacity whatsoever
with respect to any person or firm engaged in the Prohibited Activity within the
Relevant Geographical Area shall be conclusively deemed engagement in the
Prohibited Activity within the Relevant Geographical Area regardless of whether
such service is for profit or whether such person or firm engages in the
Prohibited Activity for profit . In this Agreement, the phrase "Prohibited
Activity" shall mean, directly or indirectly: (i) soliciting the Company’s
customers; or (ii) working independently or for any person or firm involved in
any business engaged in by the Company and/or by any of its subsidiaries or
affiliates during the Term, including, without limitation, steel fabrication.
For purposes of this Agreement, the phrase "Relevant Geographical Area" shall
mean the area within political boundaries of the State of New York and any and
all other areas in which the Company or any of its subsidiaries or affiliates
transact business; provided, however, if the geographic area defined in this
Agreement Paragraph 10.A. exceeds the maximum geographic area permitted by law
or for any other reason does not state a geographic area within which the
provisions of this Paragraph 10 A. are enforceable, then the provisions of this
Paragraph 10 A. shall apply within the maximum geographic area permitted by law
in which such provisions are enforceable.


 
9

--------------------------------------------------------------------------------

 
B. As an inducement for Company’s agreement to employ Executive, to provide
Executive with trade secrets and other Confidential Information, and to enter
into this Agreement, Executive hereby agrees that during the Term, and for a
period of twenty-four (24) full calendar months after: (i) the expiration of the
Term (as the same may be extended) or (ii) the termination of Executive’s
employment with the Company for whatever reason or cause (whichever may occur
later), or for the maximum period of time permitted by law, whichever is less,
Executive shall not induce or attempt to influence or persuade any employee of
Company or any of its affiliates to terminate his employment with the Company
(or with the applicable affiliate).


C. In addition to all other remedies at law and in equity which the Company
might have for Executive’s breach of the covenants set forth in this Paragraph
10, the Parties agree that in the event of any breach or attempted or threatened
breach of any such covenant, the Company shall also have the right to obtain a
temporary restraining order, temporary injunction and permanent injunction
against Executive prohibiting such breach or attempted or threatened breach,
merely by proving the existence of such breach, or attempted or threatened
breach (by a preponderance of the evidence) and without the necessity of proving
either inadequacy of legal remedy or irreparable harm.


D. Executive’s covenants set forth in this Paragraph 10 are independent and
severable from every other provision of this Agreement; and the breach of any
other provision of this Agreement by the Company or any other agreement between
Executive and the Company shall not affect the validity of the provisions of
this Paragraph 10 or constitute a defense of Executive in any suit or action
brought by the Company to enforce the provisions of this Paragraph 10 or to seek
any relief from Executive’s breach thereof.


E. Each of the Parties agree and stipulate that: (i) the agreements and
covenants not to compete contained in this Paragraph 10 are fair and reasonable
in light of all of the facts and circumstances of the relationship between
Executive and the Company; (ii) the consideration provided by the Company is not
illusory; and (iii) the consideration given by the Company under this Agreement
gives rise to the Company’s interest in restraining and prohibiting Executive
from engaging in the Prohibited Activity within the Relevant Geographical Area
as provided under this Paragraph 10 and the covenants not to engage in the
Prohibited Activity within the Relevant Geographical Area pursuant to this
Paragraph 10 are designed to enforce such consideration. The Parties are aware,
however, that in certain circumstances, courts have refused to enforce certain
agreements not to compete. Therefore, in furtherance of and not in derogation of
the provisions of the preceding sentence, the Parties agree that if a court
should decline to enforce the any of the provisions of this Paragraph 10, such
affected provisions shall be deemed to be modified to restrict competition with
the Company to the maximum extent, in both time and geography, which the court
shall find enforceable. The provisions of this Paragraph 10 shall survive any
termination or expiration of this Agreement, and the termination of Executive’s
employment with the Company (for whatever cause or reason, as modified by
Paragraph 7.B of this Agreement).


 
10

--------------------------------------------------------------------------------

 
11. Notice


Any and all notices permitted or required to be given under the terms of this
Agreement shall be in writing and may be served by certified mail, with return
receipt requested and proper postage prepaid, addressed to the Party to be
notified at the appropriate address specified below, or by delivering the same
in person to such Party, or by prepaid telegram addressed to the Party to be
notified at said address, or by Federal Express or another nationally recognized
courier service addressed to the Party to be notified at said address. Notice
given by certified mail as aforesaid shall be deemed given and received three
(3) days after mailing, whether or not actually received. Any notice given in
any other above authorized manner shall be deemed received upon actual receipt;
but shall also be deemed received upon attempted delivery if such delivery is
not accepted. The addresses of the parties are as follows:



 If to the Company: Diet Coffee, Inc.   16 East 40th Street, 12th Floor    New
York, NY 10016      If to Executive: Adam Engel   [address]    

 
The address of any Party may be changed by notice given in the manner provided
in this Paragraph.


12. General Provisions


A. This Agreement may not be assigned by Executive. This Agreement may be
assigned in whole or in part by the Company. Executive expressly agrees to honor
and accept such assignment or other transfer and, upon the consummation thereof,
to attorn to the Company’s assignee and to perform his duties and obligations
hereunder for the benefit of the Company’s assignee as if the Company’s assignee
were the Company named herein. Executive further agrees that, upon the
consummation of such assignment or other transfer, all references herein to the
Company shall become and shall be deemed to be references to the Company’s
assignee and the Company shall be relieved of all obligations hereunder.


B. This Agreement shall be governed by, construed, and enforced in accordance
with the internal, local laws of the State of New York (without regard to
conflicts of law rules) and the obligations of the Company and Executive shall
be performable in New York, New York.


 
11

--------------------------------------------------------------------------------

 
C. The Company agrees to provide to the Executive all rights of indemnification
to the fullest extent permitted by law and by the Company’s certificate of
incorporation and bylaws as well as advancement of attorneys’ fees and costs as
incurred during the pendency of a claim or action. The Company agrees to
maintain director’ and officers’ insurance for the benefit of the Executive
providing coverage identical to that of other senior executive officers of the
Company. The indemnification and directors’ and officers’ coverage shall extend
to actions and services undertaken or performed by the Executive or omissions,
not only as an employee of the Company, but as an employee, agent, director or
consultant of any other entity for which the Executive renders services at the
request of the Company.


D. This Agreement contains the entire agreement between the Parties relative to
the subject matter hereof and supersedes and replaces all prior communications
and agreements (oral or written) between Executive and the Company. No
variation, modification, or change of this Agreement shall be binding upon
either Party hereto unless set forth in a document duly executed by both
Parties.


E. This Agreement is intended to express the Parties’ mutual intent, and
irrespective of the Party preparing this document, no rule of construction shall
be applied against such Party, as both Parties have actively participated in the
preparation and negotiation of this Agreement.


F. No consent or waiver, express or implied, by a Party to or of any breach or
default by the other Party in the performance by the other Party of its
obligations under this Agreement shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such other
Party of the same or any other obligation of such Party under this Agreement
(e.g., any waiver or consent from the Company with respect to any term or
provisions of this Agreement or any other aspect of Executive’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent and the failure or delay of the
Company at any time or times to require performance of, or to exercise any of
its powers, rights, or remedies with respect to any term or provision of this
Agreement or any other aspect of Executive’s conduct or employment in no manner
[except as otherwise expressly provided herein] shall affect the Company’s right
at a later time to enforce any such term or provision). Failure on either
Party’s part to complain of any act or failure to act of the other Party or to
declare the other Party in default, irrespective of how long such failure or
default continues, shall not constitute a waiver by such Party of such Party's
rights under this Agreement.


G. If any provision of this Agreement or the application thereof to any person
or circumstance shall be invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.


H. This Agreement shall inure to the benefit of and be binding upon the
undersigned Parties and their respective permitted successors and permitted
assigns. Whenever, in this instrument, a reference to any Party is made, such
reference shall be deemed to include a reference to such Party’s permitted
successors and permitted assigns; however, neither this Paragraph 12.H nor any
other portion of this Agreement shall be interpreted to constitute a consent to
any assignment or other transfer of this Agreement or any part hereof other than
pursuant to and in accordance with this Agreement’s other provisions.
 
12

--------------------------------------------------------------------------------

 


I. The prevailing Party in any dispute between the Parties to this Agreement,
arising out of the interpretation, application, or enforcement of any provision
of this Agreement, shall be entitled to recover all of its reasonable attorneys'
fees and costs, whether suit be filed or not, including, without limitation,
costs and attorneys' fees related to or arising out of any arbitration or trial
or appellate proceedings or petition for review before any other court.


J. Executive agrees to diligently adhere to the Conflict of Interest Guidelines
attached hereto as Exhibit “A”.




[SIGNATURE PAGE TO FOLLOW]
 
13

--------------------------------------------------------------------------------

 

EXECUTED, in multiple counterparts, each of which shall have the force and
effect of an original, on the Effective Date.
 
 
"Company"
 
DIET COFFEE, INC.
a Delaware corporation
 
 
By: _______________________________
 
  
 
"Executive"
 
 
 
 
 
________________________________
Adam Engel
 
 
     



 
 
14

--------------------------------------------------------------------------------

 


EXHIBIT “A”
TO EMPLOYMENT AGREEMENT




DIET COFFEE, INC.
Conflict of Interest Guidelines


1. It is the policy of the Company to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees, and independent
contractors must avoid activities which are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the Company’s Board of Directors and
written approval for continuation must be obtained.


A. Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended.


B. Accepting or offering substantial gifts, excessive entertainment, favors, or
payments which may be deemed to constitute undue influence.


C. Participating in civic or professional organizations that involve divulging
the Company’s confidential information.


D. Initiating or approving any form of personal or social harassment of
employees in violation of any laws.


E. Execution of transactions involving insurance products or services or other
products or services not approved by the Company’s Board of Directors or
permitted pursuant to any existing employment agreement.


F. Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former employer or other person or entity with whom
obligations of confidentiality exist.


G. Unlawfully discussing prices, costs, customers, sales, or markets with
competing companies or their employees.


H. Violation of any applicable law, rule and/or regulation, state and/or
federal.


I. Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.


H-DCFF employment agreement (adam
engel)                                                          Exhibit “A”
  
                                                                                                                             
       Page 1

--------------------------------------------------------------------------------

 
J. Engaging, directly or indirectly, in any business other than performance of
employee’s duties under this Agreement except at the direction of or with the
prior written approval of the Company’s Board of Directors.


2. Each officer, employee, and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.
 

 
H-DCFF employment agreement (adam
engel)                                                          Exhibit “A”
  
                                                                                                                             
       Page 2

--------------------------------------------------------------------------------